Per Curiam.

The evidence stated in the bill of exceptions was properly overruled. If the defendants and M‘Neil were partners, they might have shown it by the production of the articles of copartnership, or by the witnesses to the agreement. But for the defendants to offer their own declarations in support of their plea, was against the rules of evidence. The declarations of a party are good evidente against him, but he never can testify for himself, or use his own declarations in his own favour; and the declarations of M'Neil, he not being a party to the suit, were not evidence. He should have been produced and sworn.
judgment affirmed.